Brosman, Judge
(concurring in the result):
I concur. However, I observe that in its terminal portion the majority opinion expresses views concerning the power of a supervisory authority to order a rehearing in a special or summary court-martial case not involving a bad-conduct discharge, and forwarded to him pursuant to the provisions of Article 65(c) of the Code, 50 USC § 652, and paragraph 94a (2) of the Manual for Courts-Martial, United States, 1951. I would prefer to dissociate myself from this part of the opinion. Certainly I believe that this Court should seek in every proper way to be helpful to the Armed Services and particularly to tribunals below us in the military judicial hierarchy — and, within limits, this may include the setting of guide-posts. Likewise, I am not at all sure that the majority opinion is wrong in its dictum here. However, as a matter of principle, I doubt the wisdom of determining questions of importance which have not yet reached us —and doing so, perforce, without the benefit of briefs and argument of counsel. I am very much afraid that if we engage in much of this kind of thing— however worthy our immediate motives —some of our ex parte action will rise to haunt us in the future.